DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	Claim 1,  a conductive gasket sealing the annular chamber at a junction between the first and second rings such that a continuous conductive covering is formed around the annular chamber for providing a faraday shield for the waveguide; and one or more wireless transceiver pairs, each transceiver pair including a first wireless transceiver mounted to the fixed ring and a second wireless transceiver mounted to the rotatable ring for wirelessly transmitting a data signal in the waveguide between the fixed and rotatable rings.
	Claim 7, a conductive gasket sealing the annular chamber at a junction between the first and second rings such that a continuous conductive covering is formed around the annular chamber for providing a faraday shield for the waveguide; a wireless transceiver pair including a first wireless transceiver mounted to the first ring and a second wireless transceiver mounted to the second ring for wirelessly transmitting a data signal in the waveguide between the first and second rings.
	Claim 13, the first and second rings form an annular chamber defining a waveguide, and a conductive gasket sealing the annular chamber at junctions between the first ring and the second ring to form a continuous conductive covering around the annular chamber for providing a faraday shield for the waveguide; transmitting the first serialized data stream as a wireless signal through the waveguide from the first wireless transceiver to a second wireless transceiver.
Pacala et al. (US20210278505A1) is considered to be the closest prior art reference. Pacala et al. discloses a slip ring that wirelessly transmit signal between the rotating part and the fixed part (see, Fig. 3; Fig. 6). However, Pacala et al. does not teach the limitations above.
	Schneider (US20210021341A1) also teaches a slip ring that wireless transmit signals between the two rotating parts (see, Fig. 6). However, Schneider also fails to teach above limitations.
	Iverson et al. (US8410988B2), on the other hands, teaches wirelessly transmitting signal via a waveguide (see, Fig. 3). However, there is no annular chamber as required by the claim limitations. Thus, Iverson et al. fails to teach the above limitations.
	Peric et al. (Cost effective FPGA implementation of high bandwidth communication through slip ring using circular waveguide, 2018) also teaches circular waveguide with slip ring that is used for transmitting signals between the transmitter and receiver (see, Fig. 2). Peric fails to teach above limitations.
	The examiner found no suggestions or motivations to combine the similar teachings from the prior arts made of record to overcome the limitations as discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAI M LEE whose telephone number is (571)272-5870. The examiner can normally be reached M-F 9:5:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571) 272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAI M LEE/Examiner, Art Unit 2636